Citation Nr: 0326617	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active military service from July 1963 to 
June 1966 and from May 1969 to April 1975, with subsequent 
active duty for training (ACDUTRA) or other active duty in 
July and August 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision.  In that decision the 
RO denied entitlement to service connection for residuals of 
a low back injury and decided that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for residuals of a neck injury.  The 
veteran appealed to the Board.  Thereafter, the veteran 
testified before the undersigned at a hearing held at the RO 
in August 2002.  In a decision dated in October 2002, the 
Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for 
residuals of a neck injury.  

Having reopened the neck injury claim, the Board, in October 
2002, pursuant to 38 C.F.R. § 19.9(a)(2) as then in effect, 
undertook additional development of the veteran's claims.  As 
part of that development, in a letter dated in January 2003, 
the Board requested that the veteran identify health care 
providers and complete authorization forms so that the Board 
could request identified medical records.  The Board informed 
the veteran that if he wished to do so, he could get those 
records and send them to the Board.  In the letter, the Board 
requested that the veteran complete the enclosed forms as 
soon as possible, preferably within 30 days of the date of 
the letter.  

Since that time, evidence added to the record includes 
records received from the Department of Military and Veterans 
Affairs of Pennsylvania and records from Latrobe Area 
Hospital.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, while additional evidence 
has been received at the Board, the veteran has not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances has been held to be invalid, a remand is 
required.  The Board further notes that the Pennsylvania 
Department of Military and Veterans Affairs, in its January 
2003 response to the Board's request for records stated that 
after the veteran's retirement from the Pennsylvania Army 
National Guard in September 2000 his records were forwarded 
to the National Personnel Records Center.  The RO should 
attempt to obtain those records.  In addition, the veteran 
has indicated that he has received post-service medical care 
at a VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, 
and those records should be obtained.  Further, it is the 
opinion of the Board that an examination of the veteran with 
a medical opinion would facilitate its decision in this case.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain the veteran's Army National Guard 
personnel and medical records reportedly 
sent there after his retirement from the 
Army National Guard in September 2000.  
Requested records should include, but not 
be limited to, those showing the 
veteran's periods of active duty for 
training or other active duty, to include 
such duty in July and August 1999.  All 
actions should be documented fully.  

2.  The RO should obtain and associate 
with the claims file outpatient records, 
including any X-ray reports, as well as 
any hospital summaries for the veteran 
from the VAMC in Pittsburgh, 
Pennsylvania, to include from the 
Highland Drive Division, dated from 
August 1999 to the present.  

3.  The RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and extent of any 
current neck disability and any current 
low back disability.  All indicated 
studies, including X-rays, should be 
performed.  The examiner should be 
requested to review the record, including 
service medical records dated in August 
1999, the November 1999 medical report 
from Roger C. Searfoss, M.D., VA medical 
records, and, based on that review and 
consideration of the results of the 
current examination, provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that any 
current neck disability is causally 
related to injury in August 1999 or any 
other incident of service.  In addition, 
the examiner should provide an opinion, 
again with complete rationale, as to 
whether it is at least as likely as not 
that any current low back disability is 
causally related to injury in August 1999 
or any other incident of service.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available 
should be noted in the examination 
report.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

All development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) must also be fully complied with 
and satisfied.  See 38 C.F.R. § 3.159 
(2002).  

5.  After accomplishment of any 
additional development deemed necessary, 
the RO should adjudicate the claim 


of entitlement to service connection for 
residuals of a neck injury on a de novo 
basis and readjudicate the claim of 
entitlement to service connection for 
residuals of a low back injury.  If the 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and they should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


